DYKMAN, J.
This is an action to procure a dissolution a copartnership. The cause was tried before a referee to hear and determine, and the plaintiff has appealed from the judgment entered upon his report. The determination of the case depended upon peculiar facts, and we think substantial justice has been wrought out in this exception. The judgment should be modified so as to allow interest on the loan of $3,000, and upon the usurious payments at 6 per cent, with halfyeariy rests, and, as so modified, affirmed, without costs.